The opinion of the Court was announced by
Goodenow, J.
The defendants cannot succeed in their defence by force of the statute of frauds. The evidence, without the deposition of Dodge, is sufficient to prove that the *212lumber sued for, with the exception of the 16,600 clapboards, was put on board the Batavia, for and on account of the defendants.
For this the plaintiff is entitled to recover according to the p/rices agreed upon; and, for the clapboards saved, so much in addition, as they were worth after the wreck, in the hands of the defendants, deducting salvage and all expenses.
Defendants defaulted; — .damages to be assessed by the Judge at Nisi Prius.
Tenney, O. J., Rice, Appleton, Davis and Kent, JJ., concurred.